
	
		IB
		Union Calendar No. 385
		111th CONGRESS
		2d Session
		H. R. 305
		[Report No.
		  111–645]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			January 8, 2009
			Mr. Kirk (for
			 himself, Mr. Cohen, and
			 Mr. Whitfield) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		
			September 28, 2010
			Additional sponsors: Mr.
			 Moore of Kansas, Mr.
			 Jones, Mr. Moran of
			 Virginia, Mr. Rahall,
			 Mr. Serrano,
			 Mr. Gonzalez,
			 Mr. Reichert,
			 Mr. Hinchey,
			 Mr. Foster,
			 Ms. Hirono,
			 Ms. Bordallo,
			 Mr. Olver,
			 Mr. Gutierrez,
			 Ms. Jackson Lee of Texas,
			 Mrs. Maloney,
			 Mr. George Miller of California,
			 Mr. Rangel,
			 Ms. Schakowsky,
			 Ms. Kaptur,
			 Ms. Lee of California,
			 Mr. Lipinski,
			 Mrs. Capps,
			 Ms. Woolsey,
			 Ms. Berkley,
			 Mr. Payne,
			 Mr. Berman,
			 Mr. McGovern,
			 Mr. Stark,
			 Mr. Blumenauer,
			 Mr. LoBiondo,
			 Mr. Sestak,
			 Ms. McCollum,
			 Mr. Frank of Massachusetts,
			 Mr. Kucinich,
			 Mr. Wexler,
			 Ms. Eshoo,
			 Mr. Goodlatte,
			 Mr. Rothman of New Jersey,
			 Mrs. Lowey,
			 Mr. Hall of New York,
			 Mr. Lance,
			 Mr. Grijalva,
			 Mr. Welch,
			 Mr. Brady of Pennsylvania,
			 Mr. Conyers,
			 Mr. Tonko,
			 Mr. Lynch,
			 Mr. Taylor,
			 Ms. Titus,
			 Mr. Michaud,
			 Mr. Filner,
			 Mr. Heinrich,
			 Mr. Brown of South Carolina,
			 Ms. DeLauro,
			 Mr. Ackerman,
			 Mr. Polis of Colorado,
			 Ms. Pingree of Maine,
			 Mr. Kissell,
			 Mr. Connolly of Virginia,
			 Mr. Holt, Mr. McMahon, Mr.
			 Deutch, Mr. Kildee,
			 Mr. Wu, Ms. Matsui, Mr.
			 Tierney, Mr. Van Hollen,
			 Mr. Castle,
			 Mr. Ellison,
			 Mr. Smith of New Jersey,
			 Mr. Bartlett,
			 Mr. Inglis,
			 Mr. Coffman of Colorado,
			 Mr. Bilbray,
			 Mr. Gallegly,
			 Mr. Gerlach,
			 Mr. Ehlers,
			 Mr. Platts, and
			 Ms. Giffords
		
		
			September 28, 2010
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		A BILL
		To amend title 49, United States Code, to
		  prohibit the transportation of horses in interstate transportation in a motor
		  vehicle containing two or more levels stacked on top of one
		  another.
	
	
		1.Short titleThis Act may be cited as the
			 Horse Transportation Safety Act of
			 2009.
		2.Transportation of
			 horses
			(a)In
			 generalChapter 805 of title
			 49, United States Code, is amended by adding at the end the following:
				
					80505.Transportation
				of horses
						(a)ProhibitionNo person may transport, or cause to be
				transported, a horse from a place in a State, the District of Columbia, or a
				territory or possession of the United States through or to a place in another
				State, the District of Columbia, or a territory or possession of the United
				States in a motor vehicle containing two or more levels stacked on top of one
				another.
						(b)Civil
				penaltyA person that
				knowingly violates this section is liable to the United States Government for a
				civil penalty of at least $100 but not more than $500 for each violation. A
				separate violation occurs under this section for each horse that is
				transported, or caused to be transported, in violation of this section. On
				learning of a violation, the Attorney General shall bring a civil action to
				collect the penalty in the district court of the United States for the judicial
				district in which the violation occurred or the defendant resides or does
				business.
						(c)Motor vehicle
				definedIn this section, the
				term motor vehicle means a vehicle driven or drawn by mechanical
				power and manufactured primarily for use on public highways, but does not
				include a vehicle operated exclusively on a rail or rails.
						(d)Relationship to
				other lawsThe penalty provided under this section shall be in
				addition to a penalty or remedy available under any other law or common
				law.
						.
			(b)Conforming
			 amendmentThe analysis for such chapter is amended by adding at
			 the end the following:
				
					
						80505. Transportation of
				horses.
					
					.
			
	
		September 28, 2010
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
